Untermyer, J.
(dissenting in part). I dissent from so much of the decision as vacates in its entirety the subpoena duces tecum served on Sun-Ray Cloak Co., Inc. I do not subscribe to the theory that in order to sustain a subpoena the officer by whom, or the party at whose instance, it is issued is required to .prove the very facts intended to be established by the documents to be produced under the subpoena. So to hold frustrates the very purpose intended to be served. When it appears, as it appears *626here, that documents to be produced bear directly upon the issue to be determined by the arbitrator a “ proper case ” exists for the issuance of a subpoena under sections 406 and 1456 of the Civil Practice Act.
I agree that the subpoena in the present case is too broad and should be limited to transactions between Unity Cloak Co., Inc., and Sun-Ray Cloak Co., Inc., to transactions between Sun-Ray Cloak Co., Inc., and persons connected with Unity Cloak Co., Inc., as stockholders, officers, directors or employees and to bank records and stock transfer books of Sun-Ray Cloak Co., Inc., showing the initial deposits and initial stock subscriptions of Sun-Ray Cloak Co., Inc.
As so modified the order should be affirmed.
Order so far as appealed from reversed, with twenty dollars costs and disbursements, and motion granted.